       Case 1:19-cv-10023-KPF Document 176 Filed 07/13/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

       Plaintiffs and Counterclaim Defendants,
                                                           No. 19 Civ. 10023 (KPF)
       - against -

MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

       Defendants and Counterclaim Plaintiffs

            MEMORANDUM OF LAW IN SUPPORT OF MOTION
  FOR LEAVE TO FILE OPPOSITION TO MOTION TO STRIKE STATEMENT OF
                   AMBASSADOR CARLOS VECCHIO


                                                 Donald B. Verrilli, Jr.
                                                 MUNGER, TOLLES & OLSON LLP
                                                 1155 F Street NW, 7th Floor
                                                 Washington, D.C. 20004
                                                 Telephone: 202-220-1100
                                                 Facsimile: 202-220-2300
                                                 Donald.Verrilli@mto.com
                                                 Attorneys for the
                                                 Bolivarian Republic of Venezuela
         Case 1:19-cv-10023-KPF Document 176 Filed 07/13/20 Page 2 of 3




               Ambassador Carlos Vecchio is the accredited Ambassador of the Bolivarian

Republic of Venezuela (the Republic”) to the United States. His letter to the Court (the “Vecchio

Statement”), together with a cover letter from the Republic’s counsel, a member of the bar of this

Court, were submitted on June 9, 2020. ECF No. 80.

               Defendants have moved to strike the Vecchio Statement. ECF Nos. 145-147.

Defendants do not identify a statute or Federal Rule of Civil Procedure authorizing their motion,

and do not purport to file the motion to strike under Fed. R. Civ. P 12(f) or to satisfy the

requirements of that rule. The Republic infers that Defendants ask the Court to consider their

motion to strike under the Court’s inherent authority to control its docket, or under the general

authority granted by Fed. R. Civ. P. 83(b). The same sources of authority permit the

consideration of papers in opposition to such a motion by the entity whose voice the motion

seeks to silence. See Freedom Wireless, Inc. v. Boston Communications Group, Inc., No. 2006-

1020, 2006 WL 8071423, *3 (Fed. Cir. Mar. 20, 2006) (granting nonparty law firm’s motion for

leave to file opposition to motion to disqualify the firm from representing a party).

               The Republic respectfully requests that the Court accept for filing the Opposition

and Declaration of Donald B. Verrilli, Jr., attached to the accompanying Notice of Motion.




                                                 -1-
       Case 1:19-cv-10023-KPF Document 176 Filed 07/13/20 Page 3 of 3




Dated: Washington, D.C.
       July 13, 2020
                                          Respectfully submitted,

                                          MUNGER, TOLLES & OLSON LLP


                                          Donald B.
                                          Donald
                                          D      B Verrilli,
                                                    Verrilli Jr.
                                                             J
                                                             Jr
                                          1155 F Street NW, 7th Floor
                                          Washington, D.C. 20004
                                          Telephone: 202-220-1100
                                          Facsimile: 202-220-2300
                                          Donald.Verrilli@mto.com

                                          Attorneys for the
                                          Bolivarian Republic of Venezuela




                                    -2-
